DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 02/13/2019, as Application No. 62/805,289.

Information Disclosure Statement
The information disclosure statements filed 02/13/2020 and 05/01/2020 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 1-18 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; A transformer device comprising: a core having a top core, a bottom core, and a shunt core, the top core disposed above and mated to the bottom core, and the bottom core mated to the shunt core; a high voltage winding interposed between the top core and the bottom core and between the bottom core and the shunt core, the high voltage winding wrapping around the bottom core; a low voltage winding interposed between the top core and the bottom core, the low voltage winding encircling the bottom core, the high voltage winding, and the shunt core; a first low voltage winding terminal and a second low voltage winding terminal, a circuit board on which the first and second low voltage winding terminals are provided, the first and second low voltage winding terminals connected the low voltage winding to complete a turn of the encircling low voltage winding, the circuit board disposed below the bottom core and proximate to the high voltage winding; and a plurality of power semiconductor devices mounted on the circuit board and connected to the first and second low voltage winding terminals.
          Therefore, claim 1 and its dependent claims 2-16 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; A method of distributing current among a plurality of power semiconductor devices connected to the low voltage winding of a transformer, comprising the steps of: providing a transformer device having a magnetic core, a low voltage winding, and a high voltage winding; mounting the power semiconductor devices on a circuit board provided with a pair of opposing elongated terminals, the power semiconductor devices arranged in two rows, at approximately equidistant spacing within each row, between the elongated terminals; connecting the power semiconductors to the elongated terminals; connecting the elongated terminals to the low voltage winding such that the power semiconductors complete a turn of the low voltage winding; and positioning the semiconductor devices in proximity to the high voltage winding.
          Therefore, claim 17 and its dependent claim 18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847